NUMBER 13-08-00568-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE FERNANDO GARCIA



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Justices Yañez, Garza, and Vela

Per Curiam Memorandum Opinion (1)


 Relator, Fernando Garcia, pro se, seeks a writ of mandamus ordering the trial court
to provide him with the clerk's record and court reporter's records pertaining to his
conviction for intoxication manslaughter.  This Court previously affirmed the conviction. 
See Garcia v. State, No. 13-06-00488-CR, 2008 Tex. App. LEXIS 5990, at *8 (Tex.
App.-Corpus Christi Aug. 7, 2008, no pet.) (mem. op. not designated for publication).  In
that appeal, relator was represented by appointed counsel.
	The Court, having examined and fully considered the petition for writ of mandamus,
is of the opinion that relator has not shown himself entitled to the relief sought. 
Accordingly, the petition for writ of mandamus is  DENIED.  See Tex. R. App. P. 52.8(a). 


								PER CURIAM


Do not publish.  See Tex. R. App. P. 47.2(b

Memorandum Opinion delivered and filed
this 10th day of October, 2008.
 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).